NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 17-2216
                                     ______________

                                   IN RE: JOHN DOE,
                                            Involuntary Petitioner

                                             v.

                               9197-5904 QUEBEC, INC.,
                                             Appellant
                                    ______________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2:15-cv-04870)
                        District Judge: Hon. Wendy Beetlestone
                                    ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    March 15, 2018
                                   ______________

             Before: JORDAN, SHWARTZ, and KRAUSE, Circuit Judges.

                                  (Filed: March 15, 2018)

                                     ______________

                                        OPINION*
                                     ______________

SHWARTZ, Circuit Judge



       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       9197-5904 Quebec, Inc. (“Quebec”) appeals, for the second time, from an order

denying Quebec’s motion for post-judgment relief under Federal Rule of Civil Procedure

60(b)(1). Because the District Court did not abuse its discretion in denying such relief,

we will affirm.

                                              I

       Quebec filed an involuntary bankruptcy petition against John Doe, which the

Bankruptcy Court dismissed. Doe then filed a motion asking the Bankruptcy Court to

declare Quebec’s petition to be in bad faith and for damages. Quebec failed to appear at

the hearing on the motion allegedly due to the then-hospitalization of Quebec’s

representative, and on March 24, 2015, the Bankruptcy Court granted the motion and

awarded approximately $1 million in punitive damages. Quebec then retained its current

counsel. Twenty-one days after the appeal deadline passed, Quebec sought an extension

of time for filing the appeal, asserting that it did not receive a copy of the Bankruptcy

Court’s March 24, 2015 order. The Bankruptcy Court denied the extension request.

Quebec appealed that ruling to the District Court, and that same day, it received notice

that it needed to file a designation of portions of the Bankruptcy Court record for the

appeal by September 8, 2015. Quebec failed to do so, and the District Court dismissed

the appeal on September 30, 2015 without an opinion. Quebec asserts that it failed to

timely file the designation due to its counsel’s erroneous calendaring of the deadline as

October 22, 2015.

       On October 20, 2015, Quebec filed its designation of record and a motion for post-

judgment relief under Federal Rules of Civil Procedure 59(e) and 60(b)(1) seeking to

                                              2
vacate the District Court’s September 30, 2015 dismissal of the appeal. The District

Court denied the motion as “untimely” without an opinion. Quebec filed a motion for

reconsideration under Rule 59(e) which the District Court also denied without an opinion.

Quebec appealed. We vacated the District Court’s order denying Quebec’s second Rule

59(3) motion because the District Court did not analyze whether Quebec’s prior Rule

60(b) motion was timely filed. In re Doe, 681 F. App’x 106, 108-09 (3d Cir. 2017) (not

precedential). We remanded to allow the District Court to determine the motion’s

timeliness and, if timely, consider the merits of the motion under Pioneer Investment

Services Company v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395

(1993). Id. at 109.

       On remand, the District Court again denied Quebec’s Rule 59(e) motion, finding

that the motion’s timeliness was “questionable” and, even if timely, the prior Rule 60(b)

motion nevertheless failed on the merits because the Pioneer factors demonstrated that

Quebec had not shown “excusable neglect” warranting Rule 60(b)(1) relief. App. 10-14.

Quebec appeals.

                                            II1




       1
         The District Court had jurisdiction under 28 U.S.C. § 158(a)(1). Our Court has
jurisdiction pursuant to 28 U.S.C. § 1291. Doe argues that this appeal is untimely and
that we therefore lack appellate jurisdiction. See Doe’s June 12, 2017 Mot. to Dismiss
¶ 10. Doe is mistaken. The District Court entered its order denying Quebec’s Rule 60(b)
motion on April 18, 2017, and Quebec filed its notice of appeal on May 18, 2017, which
is within the 30-day timeframe set forth in Fed. R. App. P. 4(a)(1)(A). See also Fed. R.
App. P. 6(b)(1) (applying Rule 4(a)(1)(A) to bankruptcy appeals). Therefore, this appeal
is timely, and Doe’s motion to dismiss for lack of appellate jurisdiction is denied.
                                            3
       We review a district court’s order denying a Rule 60(b)(1) motion for abuse of

discretion, except with respect to issues of law, over which we exercise plenary review.

McBride v. Int’l Longshoremen’s Ass’n, 778 F.3d 453, 458 (3d Cir. 2015). An abuse of

discretion occurs where the district court’s order “rests upon a clearly erroneous finding

of fact, an errant conclusion of law or an improper application of law to fact” or where

“no reasonable person would adopt the district court’s view.” In re Cendant Corp.

PRIDES Litig., 235 F.3d 176, 181 (3d Cir. 2000) (citation and internal quotation marks

omitted).

       Under Rule 60(b)(1), a district court may relieve a party from an order if the order

resulted from “excusable neglect.”2 Fed. R. Civ. P. 60(b)(1). The question of whether a

party’s “neglect is ‘excusable’ is essentially an equitable one, in which courts are to take

into account all relevant circumstances surrounding a party’s failure to file.’” George

Harms Constr. Co. v. Chao, 371 F.3d 156, 163 (3d Cir. 2004) (citation omitted). In

making this determination, courts consider: (1) “the danger of prejudice,” (2) “the length

of the delay and its potential impact on judicial proceedings,” (3) “the reason for the

delay, including whether it was within the reasonable control of the movant,” and (4)

“whether the movant acted in good faith.” Pioneer, 507 U.S. at 395. “[I]nadvertence,

ignorance of the rules, or mistakes construing the rules do not usually constitute




       2
         Rule 60(b) motions “must be made within a reasonable time” and “no more than
a year after the entry of the judgment” from which relief is sought. Fed. R. Civ. P.
60(c)(1). Quebec does not challenge the District Court’s conclusion that it was
“questionable” whether the motion was made within a reasonable time.
                                              4
‘excusable’ neglect,” but excusable neglect “is not limited strictly to omissions caused by

circumstances beyond the control of the movant.” Id. at 392.

       The District Court applied the Pioneer factors, found that Quebec’s failure to

timely file a designation of record for its appeal—which resulted in the dismissal of the

appeal—was not attributable to excusable neglect, and denied Quebec’s Rule 60(b)(1)

motion.3 The District Court’s ruling was not an abuse of discretion.

       First, the reason for the delay weighs against finding excusable neglect. Quebec’s

counsel concedes that he had notice of the September 8, 2015 deadline for filing the

designation of record but explains that the deadline was mis-calendared. The District

Court aptly found that counsel’s oversight could have been prevented through effective

office procedures and reasonable diligence on the part of counsel in checking the

bankruptcy docket. See Ragguette v. Premier Wines & Spirits, 691 F.3d 315, 322, 326,

328-31 (3d Cir. 2012) (concluding no excusable neglect based primarily on the reason for

the delay factor where counsel’s 29-day delay was caused by poor office practices,



       3
          Quebec argues that the factors in Poulis v. State Farm Fire & Casualty Co., 747
F.2d 863 (3d Cir. 1984), support relief. However, the Poulis framework applies when a
district court considers dismissing a case before trial. Quebec does not challenge the
dismissal of its involuntary bankruptcy petition against Doe but instead seeks review of a
post-judgment order—the bankruptcy court’s ruling imposing damages for Quebec’s bad
faith filing of the petition. See Roberts v. Ferman, 826 F.3d 117, 123 n.5 (3d Cir. 2016)
(stating that a district court must consider the Poulis factors before dismissing a case for
failure to prosecute but no Poulis analysis is necessary when the district court “dismisses
a post-trial motion”); Knoll v. City of Allentown, 707 F.3d 406, 408-11 (3d Cir. 2013)
(holding that Poulis does not apply in the post-trial context); see also George Harms, 371
F.3d at 163 (applying the Pioneer factors to a Rule 60(b)(1) motion). Because Poulis
does not apply in the post-judgment context, we reject Quebec’s argument that the Poulis
factors support its request for relief.
                                             5
explaining that counsel should have discovered the error earlier, and noting authority

from another circuit which held that counsel’s mis-calendaring was not excusable); Nara

v. Frank, 488 F.3d 187, 193-94 (3d Cir. 2007), as amended (June 12, 2007) (holding no

excusable neglect under Rule 60(b) where an attorney would have received notice of the

order he untimely sought to challenge had he complied with the standing order to register

with the electronic filing system). Moreover, the District Court correctly observed that it

was “difficult to excuse” counsel’s incorrect recording of the September 8 deadline as

October 22, “nearly two months after he filed the notice of appeal (and received the email

notification)” and far beyond the fourteen-day deadline, in light of “the appellate practice

[Quebec’s counsel] professes to maintain.” App. 11-12. In addition, the District Court

correctly rejected Quebec’s argument that it could not be held responsible for its

counsel’s errors given the Supreme Court’s clear statement that “clients must be held

accountable for the acts and omissions of their attorneys,” Pioneer, 507 U.S. at 396.

       Second, the District Court did not abuse its discretion in finding that Quebec’s

delay prejudiced Doe and had a negative impact on judicial proceedings because “redress

for the harm [to Doe] caused by Quebec’s filing of an involuntary bankruptcy petition . . .

has now been delayed for nearly five years,” and the delay “undermin[ed] the expeditious

administration of this litigation, which has already been protracted as a result of Quebec’s

dilatoriness.” App. 13. The District Court further noted that Quebec’s delay was another

example of its bad faith conduct exhibited throughout the underlying bankruptcy

proceeding. Quebec “fail[ed] to cooperate with [Doe], fail[ed] to appear at hearings, and



                                             6
fail[ed] to appear at trial.” App. 12-14 (citing In re Kosachuk, Bankr. No. 12-16438, slip

op. (Bankr. E.D. Pa. Mar. 24, 2015)).

       Although Quebec’s present counsel was retained after the Bankruptcy Court

issued its decision on Quebec’s bad faith filing of the bankruptcy petition, reasonably

diligent counsel entering at that late stage of the litigation would have reviewed the

record, observed the history of dilatoriness and prior finding of bad faith, and ensured

that future filings complied with all applicable rules and orders. See In re Cendant Corp.

PRIDES Litig., 235 F.3d at 184; see also In re Guidant Corp. Implantable Defibrillators

Prods. Liab. Litig., 496 F.3d 863, 867 (8th Cir. 2007) (concluding lack of good faith

where a party had a history of delay). Therefore, the District Court did not abuse its

discretion in concluding that Quebec has not shown excusable neglect that would entitle

it to relief under Rule 60(b)(1).

                                             III

       For the foregoing reasons, we will affirm.




                                              7